                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 CHARLES R. DIXON,                          )
                                            )
        Plaintiff,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO 19-090-CG-MU
                                            )
 MOBILE COUNTY PUBLIC                       )
 SCHOOLS, et al.,                           )
                                            )
        Defendants.                         )

                                     JUDGMENT

                In accordance with the order entered on this date, it is ORDERED,

ADJUDGED and DECREED that this action be, and it hereby is, DISMISSED

pursuant to Fed.R.Civ.P. 41(b) for failure to file an appropriate complaint against

Mobile County Public Schools and its employees in compliance with this Court’s

lawful orders. Additionally, this DISMISSAL IS WITH PREJUDICE as a

sanction due to Plaintiff’s recalcitrance and contumacious conduct in failing to file

an appropriate amended complaint as ordered by the Court, since no other sanction

will suffice.

       DONE and ORDERED this 30th day of December, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
